DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "the second volume" in the 1st and 2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For the purposes of compact prosecution, the examiner is considering Claim 11 to be dependent on Claim 10.
	Claim 14 recites the limitation “…subjecting the rotor to a treatment  which causes a cross-linking of the material on a side of the one or more impeller elements loaded by a fluid counter-pressure during operation than on an opposite side of the one or more impeller elements. It is unclear to the examiner whether there is cross-linking treatment on one side and not on the opposite side or whether there is relative degree of cross-linking treatment between the opposite sides.
	For the purposes of compact prosecution the examiner will consider that there is a relative degree of cross-linking between the two opposite sides.
	Claims 16 and 17 recite the limitation "the overflow openings" in the 2nd to 3rd lines of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.
	For the purposes of compact prosecution, the examiner is considering Claims 16 and 17 to be dependent on Claim 15 not Claim 13.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 6-7, 10 and 12-13  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Toellner (US 2013/0204362) equivalent to EP2407187 from parent application 15/570,125 cited in IDS.
	Regarding Claim 1, Toellner discloses a method for producing a radially compressible and expandable rotor for a fluid pump (Fig. 4 abstract, radially compressible or expandable rotor – 27, pump – 1) , the method comprising: 
	providing a mold (paragraph [0030] selected regions can be produced by ….injection molding processes…) comprising one or more volumes for forming one or more impeller elements of the rotor (paragraph [0032] selected regions of the impeller blade…), the one or more volumes extending radially with respect to an axis of rotation (paragraphs [0034] [0035] selected regions are…made as struts which extend with the impeller blade from a point close to and to a point remoted  from axis of rotation… can extend directly in the radial direction…) of the rotor (paragraph [0054] impeller blades – 14-17 can be laid radially onto the hub – 18); and
	 injecting molding material into the mold such that the molding material flows radially with respect to the axis of rotation of the rotor into each of the one or more volumes (paragraphs [0030] [0073] selected regions can be produced  using an injection molding material …; struts …arranged ..in the radial direction of the rotor…).

	Regarding Claim 2, Toellner discloses all the limitations of Claim 1 and further discloses the method comprises introducing reinforcement elements into the molding material for reinforcing the one or more impeller elements (paragraph [0055] impeller blades…reinforced by struts or supports…).

	Regarding Claim 6, Toellner discloses all the limitations of Claim 2 and further discloses the method wherein the reinforcement elements are oriented radially with respect to the axis of rotation of the rotor (paragraphs [0035 [0073] struts can extend directly in the radial direction …extend from the hub up to the outer end of the impeller blade…) as the molding material flows radially (paragraph [0030] injection molding.

	Regarding Claim 7, Toellner discloses all the limitations of Claim 2 and further discloses the method wherein the reinforcement elements are disposed in a central plane of the one or more impeller elements (paragraph [0034] struts extend within the impeller blade from a point close to a point remote from the axis of rotation. See also [0070])

	Regarding Claim 10, Toellner discloses all the limitations of Claim 1, and further discloses the mold comprising a second volume for forming the hub, the second volume extending along the axis of rotation (Fig. 2 paragraph [0053] rotor – 43 has a central hub – 18 to which impeller blades – 14-17 are fastened; …can be laid radially onto the hub – 18 indicating two separate volumes formed by the mold).
	
	Regarding Claims 12 and 13, Toellner discloses all the limitations of Claim 1 and further discloses the method further comprises, after the injecting, subjecting the rotor to a treatment which causes a different shrinkage of the molding material on a side of the one or more impeller elements (paragraph [0032] impeller blade body comprises a material hardenable or softenable by radiation)  loaded by fluid counter-pressure during operation than on an opposite side  See Figure 3 below. (paragraphs [0032] [0033] simple embodiment is provided by the invention in that selected regions of the impeller blade body …are selectively hardened as supporting structures or other regions are softened ;…corresponding radiation sources …focused to treat the region to be hardened accordingly in a selective and delineable manner…– which encompasses comparative dimensional changes of the  one or more impeller elements (paragraph [0056] impeller blades are usually erected up to and into …expanded state ….as a consequence of the fluid counter-pressure….). and
	Moreover, Toellner further comprises a shrinkable layer is applied to at least one of the one or more impeller elements on a side opposite (paragraphs [0032] [0033] simple embodiment is provided by the invention in that selected regions of the impeller blade body …are selectively hardened as supporting structures or other regions are softened ;…corresponding radiation sources …focused to treat the region to be hardened accordingly in a selective and delineable manner…to a second side of the at least one of the one or more impeller elements (paragraph [0030] selected regions produced by injection molding processes in which layer grows on layer…) and exposed to a fluid counter-pressure during operation (paragraph [0056] impeller blades are usually erected up to and into …expanded state ….as a consequence of the fluid counter-pressure….) 
				
    PNG
    media_image1.png
    662
    490
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 3, 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toellner (US 2013/0204362 equivalent to EP2407187 from parent application 15/570,125 IDS) in view of Toellner (US 2013/0177432) from IDS, 1/20/2021.
	Regarding Claim 3, Toellner, 362, discloses all the limitations of Claim 2, but is silent as to the materials constituting the reinforcement elements or struts.
	Toellner, 432, discloses in the same field a radially compressible and expandable rotor for a pump having at least one impeller blade (abstract)  which has reinforcement elements (paragraph [0033]) which are fibers made of glass, carbon, or polycarbonate (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Toellner, 362 with Toellner, 432 whereby the reinforcement element of Toellner, 362 are fibers made of glass, carbon or polycarbonate from Toellner, 432 because they, advantageously have very high tensile strength and resistance to stretching with a low weight and volume (paragraph [0033]).

	Regarding Claim 5, Toellner, 362, discloses all the limitations of Claim 2, but is silent as to the reinforcement elements comprising film strips.
	However, Toellner, 432, discloses in the same field, that  the reinforcement elements comprise film strips (paragraph [0032] element with tensile strength can continue the contour of the impeller blade as a film). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toellner, 362 with Toellner, 432 whereby the reinforcement elements comprise film strips
	It would be advantageous to combine with Toellner , 362, because the addition of a film as a tensile element can be aligned with the impeller blade such that it does not impeded the fluid flow (paragraph [0110])

	Regarding Claim 8, Toellner, 362, discloses all the limitations of Claim 2, but is silent as to the reinforcement elements being strand-like in shape.
	However, Toellner, 432, discloses in the same field, that  the reinforcement elements are strand-like in shape (paragraph [0020] …struts can be formed as strand-like bodies…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Toellner 362 with Toellner 432 whereby the reinforcement elements are in a strand-like shape., which would be advantageous as these strands are wire-like and promote movability among one another in the axially remote region of the impeller blade for the compression (paragraph [0020]).

	Regarding Claim 11, Toellner, 362,  discloses all the limitation of Claim 10 [8 see 112b rejection above]  but is silent about the radial flow of the injection molded material.
	Toellner, 432, in the same field, discloses the reinforcing elements or struts into the second volume (paragraph [0018] struts …can be plugged into the hub body as individual bodies or as a connected structure or pulled into a groove of the hub body to form the support structure of the impeller blades…) and flows along the axis of rotation of the rotor (paragraph [0019] …folding in…also easily possible with struts which extend into the hub body or run through the hub in one piece…)  and, 
	from the axis of rotation of the rotor, the molding material flows radially into the one or more volumes for forming the one or more impeller elements (paragraphs [0019] [0021] where the struts extend radially from a first axial spacing outside the hub to a second axial spacing…the struts are advantageously insert molded …or are wetted by it in the liquid state with subsequent hardening…).
	This would have been obvious to combine Toellner, 362 and Toellner, 432 whereby the second volume for forming a hub of the rotor and extending along the axis of rotation, as taught by Toellner, 362 would include the molding material would be injected into the second volume and flows along the axis of rotation  and flows radially into the one or more volumes for forming the one or more impeller elements. This is advantageous because by this flow, the struts are arranged in a recess larger in at least one direction than the dimensions of the strut so that the different positions when the rotor in different states, which exerts  a strong stiffening effect in the extended state of the impeller blade  but support it on the compression of the rotor without impairing the compression (paragraph [0023]).


Claims 4, 14, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toellner (US 2013/0204362 equivalent to EP2407187 from parent application 15/570,125 IDS)  as applied to Claim 2 above, and further in view of Schumacher (US 2013/0177409) equivalent to EP2407186 from IDS 1/20/2021).
	Regarding Claim 4, Toellner discloses all the limitations of Claim 2, but is silent as to the reinforcement elements comprising fabric portions.
	Schumacher, in the same field, teaches a rotor for a pump with impeller blades (abstract) with reinforcement elements (paragraph [0077]) comprising fabric portions (paragraph [0082] carbon spun fibres…textile structures) with fibers running longitudinally and transversely (paragraph [0082] multiaxial…structures).
	It would have been obvious to combine Toellner and Schumacher to incorporate the fabric portions of Schumacher with fibers running longitudinally and transversely applied to the reinforcement elements of Toellner because these can be jointly processed with the other materials during the injection molding process to provide more strength (paragraphs [ [0077] [0079] [0081]  reinforces it mechanically).

	Regarding Claim 14, Toellner discloses all the limitations of Claim 1 and while the impeller blade material is disclosed as being a radiation-cross linkable rubber as an example (paragraph [0071])  and that there is a selective hardening and softening of regions of the one or more impeller elements(paragraphs [0032] [0033] simple embodiment is provided by the invention in that selected regions of the impeller blade body …are selectively hardened as supporting structures or other regions are softened ;…corresponding radiation sources …focused to treat the region to be hardened accordingly in a selective and delineable manner,
	 there is no teaching of a specific cross-linking treatment.
	Schumacher teaches that, in the formation of the blades some materials can be elastic (paragraph [0023]) and also highly or partially crosslinked and mixed in with various polymer blends (paragraphs [0032]-[0034] [0057-[0058] with a high degree of strength and elasticity) and subjecting the rotor to a treatment which causes a cross-linking of the material (paragraph [0075] mixing in of fillers and crosslinking agents with thermoplastic materials with subsequent vulcanization in heated moulds) 
	on a side of the one or more impeller elements loaded by a fluid counter-pressure during operation paragraphs [0023] [0034]  [0078] rotor can be configured to consist of a first elastic material and this first material can also be provided by the production method crosslinking processes… crosslinked elastomers have the advantage of rubber-elastic properties as a soft phase) ) than on an opposite side of the one or more impeller elements (paragraphs [0098] [0158] pressure side is the side which operates counter to the fluid pressure;…blade is compressed in one direction and stabilizes in the opposite direction). See also 35 U.S.C. § 112(b) rejection above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Toellner which teaches selective hardening and softening (paragraphs [0032] [0033]) to incorporate Schumacher whereby  the molding material is treated by cross-linking to create a rubber elastic property to cause a cross-linking in the selective region of Toellner including a side of the impeller elements loaded during operation by counter-pressure. 	
This would be advantageous because as a result the elasticity of the blades and hub and material are such that the corresponding deformation from fluid counter-pressure is reversible. The deformation travel and the force-free, relaxed position are advantageously dimensioned such that the material can stretch as far as possible over the total travel along a hysteresis-free stress curve (paragraph [0124])..
	
	Regarding Claim 18, Toellner discloses all the limitations of Claim1 and while it discloses a radially compressible and expandable rotor with impeller blades (abstract), and that the supporting structures/selected regions as made as struts extend from the impeller blade from a point close to the axis of rotation to a point remote from the axis of rotation (paragraph [0034]), it is silent about the radial flow of the material.
	However, Schumacher in the same field teaches that reinforcing fibres are mixed in during production of the rotor with the injection moulding material (paragraph [0129] and that these reinforcing fibres are “radially extending” (Fig. 3 paragraphs [[0126 [0127]  reinforcing fibres – 25 which extend approximately radially, viewed from the axis of rotation of the hub – 13a).
	Therefore, it is obvious that this extending of the reinforcing fibres which are mixed during production are indicative of the injection molding material flowing radially within the one or more volumes from a region disposed closest or from a region furthest away from the axis of rotation. See Fig. 3 below. The advantage is that these distributed reinforcing fibres cause the material to become anisotropic in its mechanical properties (paragraph [0078]).
				
    PNG
    media_image2.png
    573
    882
    media_image2.png
    Greyscale

	Regarding Claims 19, 20 and 21, Toellner discloses all the limitations of Claim 1 but it does not disclose that the molding material is introduced in two successive phases with different injection directions
	However, Schumacher does disclose that multicomponent injection is possible in the manufacturing of a rotor for a pump with impeller blades (paragraph [0045]) and this would necessitate that the molding material is introduced in two successive phases in different injection directions. 
	Moreover, the presence of different injection points and that the mold includes two different injection openings would have been obvious to one having ordinary skill in the art at the time the invention was made, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate different injection points and openings along with the multicomponent injection for the purpose of combining additional injection molding materials with the first material for improvements such as reinforcing structures (paragraph [0046]).

	Regarding Claim 22, Toellner discloses all the limitations of Claim 1 and while it discloses that the impeller blades substantially comprise a deformable and elastic material it is silent as to whether these materials are plastic.
	Schumacher discloses that the molding material includes plastics (paragraphs [0045] [0145] thermoplastic elastomers used in injection molding; plastic material rotor).
	One would be motivated because high elasticity of the material is required for the blades to move between a compressed position and an expanded, radially deployed position (paragraph [0006]).

3.	Claims 9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toellner (US 2013/0204362 equivalent to EP2407187 from parent application 15/570,125 IDS)  as applied to Claim 2 above, and further in view of Moeller (US 2015/0184760).
	Regarding Claim 9, Toellner discloses all the limitations of Claim 2 but does not disclose the diameter of the reinforcement elements.
	Moeller teaches an injection-compression molded rotor with fluid conveying features (abstract, paragraph [0007]) whereby the rotor is formed of a polymer filled with carbon fiber uniformly distributed (paragraph [0056]). These carbon fibers have a diameter of 6 microns to 8 microns (e.g. 7 microns) which is within the range of  a diameter of the reinforcement elements less than 40 µm. 
	It would have been obvious to combine Toellner with Moeller whereby the reinforcing elements included carbon fibers having a diameter of 6 – 8 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toellner to combine with Moeller whereby the diameter of the reinforcement elements are less than 40 µm because this  contributes advantageously to a rotor that has a more uniform (homogenous) structure and substantially free of resin flow lines (paragraph [0056]).

	Regarding Claim 15, Toellner discloses all the limitations of Claim 1 but does not discuss overflow openings.
	Moeller teaches a rotor formed by an injection- compression molding process (paragraph [0073]) with one or more volumes (paragraph [0076] cavity – 226) which include overflow openings configured to enable uninterrupted flow of the molding material radially within the one or more volumes (Fig. 6C paragraph [0076] excess material exits the cavity – 226 through symmetrical overflow ports – 230 in the stationary die – 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toellner to combine Moeller whereby a method for producing a radially compressible and expandable rotor for a fluid pump also comprises one or more volumes which include overflow openings. This is advantageous because this promotes a uniform flow of resin within the cavity and a more homogenous structure (paragraphs [0023] [0076]).

	Regarding Claim 16, the combination of Toellner  and Moeller disclose all the limitations of Claim 15 [13 see 112b rejection above], and Moeller further discloses that after the molding material solidifies, removing parts of the injection molding material that have exited the mold via the overflow openings (Fig. 6C paragraph [0076] excess material exits the cavity – 226 through…overflow ports – 230).

4. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toellner and Moeller as applied to Claim 15 above, and further in view of Jackson (US 3,676,258).
	Regarding Claim 17, the combination of Toellner and Moeller disclose all the limitations of Claim 15 [13 see 112b rejection above], and while Toellner discloses  introducing reinforcement elements into the molding material for reinforcing the one or more impeller elements (paragraph [0055]), however, Moeller is silent as to the overflow openings being sized such that the reinforcement elements cannot exit the mold via the overflow openings.
	Jackson teaches an apparatus for producing fiber glass articles  by pulling a plurality of fiber glass strands along a production line with an uncured resin in a tubular shape (abstract). The fiber glass is for reinforcement and to provide flexural and torsional strength (Col. 1 ll. 31-37). As part of the process, these reinforcement elements which are introduced into the molding material (abstract) have overflow openings that are sized such that the reinforcement elements cannot exit the mold via the overflow openings (Fig. 3 Col. 4 ll. 24-26 metering apertures – 60; Col. 4 ll. 57-60 size of the openings or apertures – 60 can be varied depending upon the size of the strands for removing excess amounts of resin from the strand and causing it to drop back into the container – 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Toellner and Moeller to incorporate Jackson whereby along with the limitation of the reinforcement elements introduced into the molding material used for reinforcing the one or more impeller elements with overflow openings  would have the overflow openings to be sized such that the reinforcement elements cannot exit the mold via these openings.
This would be an advantage because this is a factor in thoroughly impregnating and saturating the resin (Col. ll. 42-44) and the size of the apertures effects a predetermined resistance resulting in a predetermined tension (Col. 4 ll. 50-53). The excess amount of resin drops back into the container as described above (Col. 4 ll. 57-60).

	 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                               

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712